Citation Nr: 1040192	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  05-10 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) for the period prior to May 
4, 2007, and a rating in excess of 50 percent for such disability 
for the period beginning May 4, 2007. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.  
He was awarded a Purple Heart for wounds received during service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In an August 2004 rating decision, the RO granted 
service connection for PTSD and assigned an initial disability 
rating of 30 percent effective as of January 16, 2002.  The 
Veteran appealed from the rating assigned.  In May 2007, the RO 
granted a partial increased rating of 50 percent for such 
disability for the period beginning May 4, 2007.  However, as 
this does not constitute a full grant of the benefit sought on 
appeal, and the Veteran has not expressed satisfaction with this 
decision, his appeal proceeds from the initial unfavorable rating 
decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

This issue was previously before the Board in August 2009, at 
which point the case was remanded for further development.  As 
will be discussed herein, the Board finds that the agency of 
original jurisdiction (AOJ) has complied with the remand 
directives and no further remand is necessary at this time.  


FINDINGS OF FACT

1.  For the period prior to May 4, 2007, the Veteran's PTSD 
resulted in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks due to mild symptoms including 
occasional depressed mood or anxiety, exaggerated startle 
response, some suspiciousness, frequent intrusive thoughts, 
occasional flashbacks, chronic sleep impairment due to frequent 
nightmares, some loss of interest in leisure activities, and 
irritability with verbal assaultiveness; with generally normal 
speech, and no evidence of flattened affect, abnormal motor 
movements, panic attacks more than once a week, difficulty in 
understanding commands, impaired memory, impaired judgment, 
impaired abstract thinking, suicidal or homicidal ideation, 
delusions, hallucinations, obsessional rituals, spatial 
disorientation, grossly inappropriate behavior, or neglect of 
personal appearance or hygiene; approximating no more than a 30 
percent disability rating.

2.  For the period beginning May 4, 2007, the Veteran's PTSD 
resulted in occupational and social impairment with reduced 
reliability and productivity due to moderate symptoms including 
frequent depressed mood or anxiety, exaggerated startle response, 
some suspiciousness, irritability and anger management problems 
with occasional periods of violence, frequent intrusive thoughts, 
occasional flashbacks, chronic sleep impairment due to frequent 
nightmares, loss of interest in leisure activities, flattened or 
blunted affect, occasional panic attacks, occasional impaired 
concentration and short-term memory, occasional abnormal motor 
movements, occasional suicidal ideation without plan or intent, 
and difficulty establishing and maintaining effective work and 
social relationships; with no evidence of illogical, obscure, or 
irrelevant speech, homicidal ideation, delusions, hallucinations, 
obsessional rituals, spatial disorientation, grossly 
inappropriate behavior, or neglect of personal appearance or 
hygiene; approximating no more than a 50 percent disability 
rating.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for 
PTSD for the period prior to May 4, 2007, and a rating in excess 
of 50 percent for such disability for the period beginning May 4, 
2007, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations require VA to provide claimants with notice and 
assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
However, where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than substantiated, 
it has been proven.  In such cases, the intended purpose of the 
VCAA notice has been fulfilled and no additional notice is 
required as to downstream issues, including the disability 
evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Where a claim is 
substantiated after enactment of the VCAA, the claimant bears the 
burden of demonstrating prejudice from defective VCAA notice with 
respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

Here, the Veteran's claim of entitlement to an increased rating 
for PTSD arises from his disagreement with the initial evaluation 
assigned following the grant of service connection.  As noted 
above, although he was later granted a partial increased rating 
for the period beginning May 4, 2007, his appeal proceeds from the 
initial unfavorable rating decision.  See AB, 6 Vet. App. at 39.  
The Veteran was provided with adequate VCAA notice concerning his 
service connection claim in letters dated in May 2003 and February 
2004, prior to the grant of service connection and an initial 
rating in August 2004.  He has not alleged any prejudice as a 
result of any possible notice defects pertaining to the downstream 
element of the disability rating.  Moreover, the Veteran was 
advised of the evidence and information necessary to establish an 
increased rating in October 2004, as well as of the evidence and 
information necessary to establish a disability rating and an 
effective date in April 2006.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  To the extent that such additional notice is 
required, the timing defect was cured by the subsequent 
readjudication of the Veteran's increased rating claim, including 
in a June 2010 supplemental statement of the case.  See Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  Therefore, the Board 
finds that no further notice is required in this case.

With regard to the duty to assist, VA general and mental health 
treatment records have been obtained and considered.  The Veteran 
has not identified, and the record does not otherwise indicate, 
any outstanding medical records that are necessary to decide his 
claim.  There is no indication that he receives any benefits from 
the Social Security Administration pertaining to his claimed 
disability.  Additionally, the Veteran was provided with VA mental 
health examinations in June 2004 and May 2007.  As he reported in 
late 2008 and early 2009 that his PTSD symptoms had increased in 
severity, the Veteran was afforded another VA mental health 
examination in November 2009, in compliance with the prior Board 
remand.  As such, the Board finds that the AOJ substantially 
complied with the August 2009 remand orders and no further action 
is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008).  Moreover, neither the Veteran nor his 
representative have argued that such examinations are inadequate 
for rating purposes, and a review of the examination reports 
reveals no inadequacies.  

In the circumstances of this case, a further remand of the 
Veteran's claim would serve no useful purpose, as it would result 
in unnecessarily imposing additional burdens on VA with no benefit 
to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has 
satisfied its duties to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceedings.  As 
such, he will not be prejudiced by a decision on the merits of his 
claim at this time.

II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the average 
impairment of earning capacity as a result of a service-connected 
disability, and separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt as to the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after 
a grant of service connection, the evidence since the effective 
date of the grant of service connection must be evaluated and 
staged ratings must be considered.  Staged ratings are appropriate 
when the evidence establishes that the claimed disability 
manifested symptoms that would warrant different ratings for 
distinct time periods during the course of the appeal.  Fenderson 
v. Brown, 12 Vet. App. 119, 126-127 (1999).  

Here, the Veteran has been assigned an initial rating of 30 
percent for PTSD effective as of January 16, 2002, and a rating 
of 50 percent for such disability for the period beginning May 4, 
2007.  Evaluation of a mental disorder requires consideration of 
the frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  Evaluations will be 
assigned based on all evidence of record that bears on 
occupational and social impairment, rather than solely on an 
examiner's assessment of the level of disability at the moment of 
the examination.  The extent of social impairment shall also be 
considered, but an evaluation may not be assigned based solely on 
the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 
C.F.R. § 4.130, all service-connected mental health disabilities 
are rated pursuant to the General Rating Formula for Mental 
Disorders.  

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning satisfactorily, 
with routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are: 
 
Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships. 
 
The criteria for a 70 percent rating are: 
 
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish and 
maintain effective relationships. 
 
The criteria for a 100 percent rating are: 
 
Total occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name. 
 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to 
constitute an exhaustive list but, rather, serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating for a mental disorder.  In addition to 
the symptoms listed in the rating schedule, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-
43 (2002).  The DSM-IV provides for a global assessment of 
functioning (GAF), a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of mental 
health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (quoting the DSM-IV).  The GAF score is not conclusive of 
the degree of impairment for VA purposes but, rather, must be 
considered together with all evidence of record.  See 38 C.F.R. § 
4.126.  

Here, the Veteran has asserted throughout the course of the appeal 
that he is entitled to a higher rating for his PTSD because he has 
frequent nightmares and flashbacks, and is constantly reminded of 
traumatic events in Vietnam due to thoughts and pictures of the 
ongoing war on terrorism.  The Veteran states that these symptoms 
disrupt his family life and affect his daily activities.  See 
September 2004 notice of disagreement, March 2005 substantive 
appeal, September 2007 statement. The Board notes that the medical 
evidence of record for this period is generally consistent with 
these lay statements, as discussed below.  However, the medical 
evidence provides further evidence as to the severity of these 
symptoms, as well as his other symptoms, and the degree of their 
effects on his social and occupational functioning. 

For the period prior to May 4, 2007, the medical evidence of 
record reflects that the Veteran had occasional depressed mood 
and anxiety, as well as chronic sleep impairment due to frequent 
nightmares.  The Veteran also reported daily intrusive thoughts, 
exaggerated startle response, and flashbacks to service when he 
hears loud sounds such as helicopters or firecrackers.  He stated 
that he did not like people to walk up on him because he thinks 
they are "sneaking up" on him.  He also avoided certain events 
such as Vietnam-related items, and war movies and sounds, as well 
as crowds and closed-in spaces.  The Veteran reported anger 
problems, in that he was verbally assaultive, stating that he 
once "bl[e]w up at a DOT man" and had frequent verbal arguments 
with his wife.  However, the Veteran reported a good relationship 
with his wife of over 30 years, as well as his four children and 
eight grandchildren, and stated that he engaged in family 
functions.  Although he reported not enjoying some prior leisure 
activities, such as watching ball games, he continued enjoy 
fishing.  The Veteran worked as a truck driver, his employment 
for approximately 20 years.  See VA treatment records dated in 
August 2002 (full mental health evaluation) and October 2002; 
June 2004 VA examination report.  

The VA treatment providers and the June 2004 VA examiner noted 
the Veteran's symptoms to be mild during this period.  The 
Veteran had no prior history of mental health treatment, nor did 
he receive psychiatric medications or regular therapy during this 
period.  Consistent with this evidence, the Veteran was assigned 
GAF scores ranging from 57 to 65.  See VA treatment records dated 
in August 2002 (full mental health evaluation) and October 2002; 
June 2004 VA examination report.  A GAF score of 61 to 70 
indicates that the examinee has some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships. A 
GAF score of 51 to 60 indicates the presence of moderate symptoms 
(e.g., flat affect, circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
coworkers).  See Quick Reference to the Diagnostic Criteria from 
DSM-IV, 46-47 (1994).  

Based on all evidence of record, the Board finds that the Veteran 
is not entitled to a rating in excess of 30 percent for PTSD for 
the period prior to May 4, 2007.  As summarized above, the lay 
and medical evidence of record reflect symptoms of occasional 
depressed mood or anxiety, exaggerated startle response, some 
suspiciousness, frequent intrusive thoughts, occasional 
flashbacks, chronic sleep impairment due to frequent nightmares, 
and some loss of interest in leisure activities.  However, the 
Veteran reported no difficulties with work relationships, and he 
maintained good social relationships with his wife of many years 
and several family members.  Although there was evidence of 
irritability with verbal assaultiveness, there were no periods of 
violence.  Further, although the Veteran's speech was noted to be 
slowed and of low tone in August 2002, it was appropriate at all 
other times.  Additionally, there was no evidence of flattened 
affect, abnormal motor movements, panic attacks more than once a 
week, difficulty in understanding commands, or impaired memory, 
judgment, or abstract thinking.  There was also no evidence of 
suicidal or homicidal ideation, delusions, hallucinations, 
obsessional rituals, spatial disorientation, or neglect of 
personal appearance or hygiene.  

In summary, the evidence for this period indicates some 
occupational and social impairment with occasional decrease in 
work efficiency, but generally satisfactory functioning, with 
routine behavior, self-care, and normal conversation.  The Board 
notes that the Veteran reported a history of violence or 
assaultiveness at the May 2007 VA examination, in that he had 
frequent physical fights with coworkers and strangers, and he was 
noted to have developed symptoms of depression over the past two 
years.  However, this is inconsistent with the other evidence of 
record.  Notably, the Veteran reported in January 2007 that he 
was not at all bothered during the past few weeks by feeling 
depressed, down, or hopeless, or by having little interest or 
pleasure in doing things.  Moreover, to the extent that these 
symptoms were present prior to the May 2007 VA examination, they 
must be considered together with all other demonstrated symptoms.  
Taking into account all evidence of record, the Board finds that 
the Veteran's overall disability picture for the period prior to 
May 4, 2007, most nearly approximates the criteria for a 30 
percent rating.

For the period beginning May 4, 2007, the Veteran exhibited 
increased symptoms of PTSD and related depression.  In 
particular, at the May 2007 VA examination, he reported continued 
sleep impairment due to frequent nightmares, as well as recurrent 
intrusive thoughts and occasional flashbacks.  He indicated that 
he sleeps separately from his wife due to the nightmares.  The 
Veteran also continued to avoid activities associated with war or 
trauma.  He reported that he no longer fished or had any leisure 
activities.  In contrast to the prior examination, the Veteran 
was noted to have fair impulse control with periods of violence 
or assaultiveness, in that he reported frequent physical fights 
over perceived injustices with coworkers and strangers.  
Additionally, he had blunted affect; his speech was soft, slow, 
and mumbled; and his attitude was irritable, guarded, sarcastic, 
apathetic.  The Veteran reported rare panic attacks, more so with 
loud noises.  He continued to be employed full-time as a truck 
driver, but his inappropriate behavior was noted to affect his 
occupational functioning.  The examiner stated that the Veteran's 
PTSD symptoms appeared mild and stable, but he appeared to have 
developed moderate depressive symptoms related to his PTSD.  A 
GAF of 50 was assigned, and the Veteran was encouraged to discuss 
medication options with his treating provider.

The Veteran began attending individual therapy sessions every 1 
to 3 months in June 2007, and he was prescribed continuous 
psychiatric medications.  During this time, he exhibited flat or 
blunted affect on several occasions.  See, e.g., treatment 
records dated in June 2007, July 2009.  The Veteran continued to 
complain of insomnia, nightmares, flashbacks, intrusive thoughts, 
hypersensitivity to loud noises, lack of hobbies or interests, 
being easily angered or irritated, problems getting along with 
people, avoidance and isolative behavior, and emotional numbing.  
Notably, he stated that he was no longer attending family 
functions, and there were several instances where he felt so 
uncomfortable around people, including family, that he had to 
leave.  See treatment records dated from September through 
December 2007.  However, the Veteran reported that his medication 
was helping with his sleep impairment, he had fewer flashbacks, 
and he found his therapy helpful.  See, e.g., treatment records 
dated in June 2007, February 2009.  In May 2008, the Veteran 
reported that he had reduced his traveling as a truck driver due 
to increased gas prices.  He also reported increased anxiety and 
anger problems due to work and the bad economy during 2008.  
Starting in October 2008, the Veteran was noted to have symptoms 
of depression and anxiety due to the deaths of his best friend 
and several family members.  VA providers assigned GAF scores 
ranging from 58 to 60 throughout this period.  See treatment 
records dated in June 2007, November 2008, February 2009, May 
2009, July 2009, and September 2009.

At the November 2009 VA examination, the Veteran again had 
blunted affect and depressed mood, but he reported that his 
medications and therapy were helping with sleep and other 
symptoms.  He stated that his last flashback was about a year 
previously, but he continued to have daily intrusive memories, as 
well as avoidance and hyperarousal symptoms.  The Veteran tapped 
his fingers on the desk throughout the examination, he was easily 
distracted and had a short attention span, and his recent memory 
was noted to be mildly impaired.  He was noted to be very 
mistrustful. The Veteran reported having suicidal thoughts or 
ideation, but no plan or intent.  He reported no episodes of 
violence, but continued problems with anger and irritability.  
The examiner stated that all of the Veteran's symptoms were 
moderate to moderately severe, and he assigned a GAF of 58.  The 
examiner noted additional stressors since the 2007 VA examination 
of a cancer diagnosis in July 2009, as well as the deaths of a 
friend and several family members.  The examiner further stated 
that the Veteran had switched from long-haul trucking to short-
haul trucking due to sleep impairment and loss of concentration, 
and he was now more socially withdrawn and had fewer leisure 
interests than at the last VA examination. 

Based on all evidence of record, the Board finds that the Veteran 
is not entitled to a rating in excess of 50 percent for PTSD for 
the period beginning May 4, 2007.  As summarized above, the lay 
and medical evidence of record reflect continued symptoms of 
frequent depressed mood or anxiety, exaggerated startle response, 
some suspiciousness, irritability and anger management problems, 
frequent intrusive thoughts, occasional flashbacks, chronic sleep 
impairment due to frequent nightmares, and loss of interest in 
leisure activities.  Additionally, the Veteran had flattened or 
blunted affect on several occasions, as well as occasional panic 
attacks, impaired concentration and short-term memory, and 
abnormal motor movements at the most recent VA examination.  
There was no evidence of illogical, obscure, or irrelevant 
speech, homicidal ideation, delusions, hallucinations, 
obsessional rituals, spatial disorientation, or neglect of 
personal appearance or hygiene.  The Board notes that the Veteran 
reported suicidal ideation at the November 2009 VA examination.  
However, he had no plan or intent, and he denied any such 
ideation on all other occasions.  Although the Veteran 
demonstrated increased difficulties with work and social 
relationships, he remained married, had a good relationship with 
his family members, and maintained his long-time employment.  

In summary, the evidence for this period demonstrates moderate 
symptoms of PTSD and related depression, resulting in 
occupational and social impairment with reduced reliability and 
productivity.  Although the Veteran exhibited some symptoms that 
are contemplated in the higher rating criteria, such as 
occasional periods of violence and suicidal ideation, these 
symptoms must be considered together with all other demonstrated 
symptoms.  The Board notes that the Veteran was assigned a GAF of 
50 at the May 2007 VA examination, which generally indicates 
serious symptoms or a serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).  However, this examiner stated that his PTSD symptoms 
were mild to moderate.  Further, the GAF scores after that time, 
including at the most recent VA examination, ranged from 58 to 
60.  As noted above, a GAF score of 51 to 60 indicates the 
presence of moderate symptoms (e.g., flat affect, circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  See id.  Taking into account 
all evidence of record, the Board finds that the Veteran's 
overall disability picture for the period beginning May 4, 2007, 
most nearly approximates the criteria for a 50 percent rating.

As the evidence of record demonstrates that the Veteran manifested 
symptoms of his PTSD that warrant different ratings during 
distinct time periods in the course of this appeal, staged ratings 
were appropriately assigned.  See Fenderson, 12 Vet. App. at 126-
127.  However, as discussed above, the Board finds that the weight 
of the evidence demonstrates that his overall disability picture 
for PTSD most nearly approximates a rating of 30 percent for the 
period prior to May 4, 2007, and a rating of 50 percent for the 
period beginning May 4, 2007.  Further, there is no basis upon 
which to assign an evaluation in excess of the currently assigned 
ratings for PTSD under any alternate code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  

The Board has considered whether this case should be referred for 
extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  
An extra-schedular rating is warranted if a case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent periods 
of hospitalization, that it would be impracticable to apply the 
schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).  In this regard, the Veteran's PTSD symptomatology, as 
discussed above, is fully addressed by the criteria under which 
such disability is rated, and there are no symptoms that are not 
addressed by the rating schedule.  As such, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and the rating schedule is adequate to evaluate 
his disability picture.  See id.  Moreover, there is no indication 
of any periods of hospitalization or marked interference with 
employment as a result of PTSD.  While the Veteran's disability 
interferes with his employment, such interference is addressed by 
the schedular rating criteria.  See 38 C.F.R. § 4.1 (stating that 
the ratings are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability).  
Accordingly, no referral of this case for consideration of an 
extra-schedular rating is necessary.  See Thun, 22 Vet. App. at 
115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

The Board has further considered whether a claim for a total 
disability rating on the basis of individual unemployability due 
to service-connected disabilities (TDIU) has been raised by the 
record.  When evidence of unemployability is submitted during the 
course of an appeal from a rating assigned for a disability, a 
claim for a TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  Here, the record reflects that the 
Veteran has been employed as a truck driver at all times during 
the course of this appeal.  Although he reported that he was only 
working part-time at the November 2009 VA examination, he 
indicated that this was due to the bad economy, not to his PTSD 
symptoms.  As noted above, the demonstrated interference with the 
Veteran's employment is addressed by the schedular rating 
criteria.  See 38 C.F.R. § 4.1.  Accordingly, further 
consideration of a TDIU is not warranted.

The preponderance of the evidence is against the Veteran's initial 
rating claim.  Therefore, the benefit of the doubt doctrine is 
inapplicable and the claim must be denied.  38 C.F.R. § 4.3.









(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 30 percent for PTSD for the period 
prior to May 4, 2007, and a rating in excess of 50 percent for 
such disability for the period beginning May 4, 2007, is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


